Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 10/21/2022.     

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17732692 filed on 04/29/2022.
Priority #			 Filling Data			 Country
PCTCN2019113955		10/29/2019			  CN

				Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 07/26/2022, 10/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
5.	The Amendment filed on 10/21/2022 has been received.  Independent claims 1, 9, 13, 17 have been amended; Claims 2, 3, 10, 14 and 18 have been cancelled; claims  1, 4-9, 11-13, 15-17, 19 and 20 are pending in the present Application. 

6.					Response to Arguments
	Applicant’s arguments filed on 10/21/2022, pages 7-12 have been fully considered.
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (LI  et al. (US 20140369426)) does not teach the limitations “wherein the first offset is derived based on values of luma samples in a filter support region and filter coefficients, wherein the filter support region used for the cross- component filtering tool is a diamond shaped luma region” and “deriving a second offset used in the cross-component filtering tool for the chroma sample clipped to a given range.” in amended independent claim 1, since “in Li, the offset is be based on the result of filtering of the surrounding luma pixels through the high-pass filter. Li’s offset, however, does not correspond to the claimed first offset that is “derived based on values of luma samples in a filter support region and filter coefficients, wherein the filter support region used for the cross-component filtering tool is a diamond shaped luma region” and “Sullivan discusses a quantization process and fails to teach the cross-component filtering. The parameter, “the intermediate QP index,” which is mapped to the claimed second offset, is the intermediate quantization parameter index, which is used in a quantization process. There is no teaching in Sullivan that such intermediate quantization parameter index is used in the cross-component filtering tool.” and “Sullivan is completely silent on the claimed clipping operation… Thus, Sullivan fails to teach the claimed limitation related to the clipping operation, “deriving a second using a clipping operation to the first offset, wherein the second offset is clipped to a given range”.  (remark, page 8-11).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that LI  et al. (US 20140369426) and in view of KARCZEWICZ et al. (TW 201743619 A) and further in view of HSIANG (US 20200404275)  teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	First, for example, the combination of LI and KARCZEWICZ discloses that “wherein the first offset is derived based on values of luma samples in a filter support region and filter coefficients, wherein the filter support region used for the cross- component filtering tool is a diamond shaped luma region”. LI discloses that wherein the first offset is derived based on values of luma samples in a filter support region and filter coefficients in paragraph 0093, as: “
The offset may be based on the result of filtering the surrounding luma pixels (e.g., 3.times.4 luma pixels) through the high-pass filter”; Li also discloses of cross- component filtering tool, since the high-pass filter is for cross-component for both enhance layer and base layer, as suggested in paragraph 0093. “inter-component prediction and filtering approach, systems may also implement inter-component and/or inter-layer prediction… inter-layer prediction may be enhanced by applying a high-pass filter to corresponding luma components… at the reference layer, each chroma pixel in the inter reference layer may be enhanced by adding an offset to the upsampled chroma values... The high frequency components from the corresponding base layer luma plane allow for a restoration of the enhancement layer chroma edges lost during the corresponding base layer compression”;
	KARCZEWICZ discloses that “the filter support region used for the cross- component filtering tool is a diamond shaped luma region” in page 16, as: “15 ALF parameter sets can be signaled for the luma component of the image… In the example of Figure 2, the left portion is a 5 x 5 diamond, the middle portion is a 7 x 7 diamond, and the right portion is a truncated 9 x 9 diamond… Represents the filter coefficients ando Indicates the filter offset… It is applied to the luma component…”.
	Second, the combination of LI and HSIANG discloses that “deriving a second offset used in the cross-component filtering tool for the chroma sample clipped to a given range.”. Li discloses that deriving a second offset used in the filtering tool for the chroma sample based on the first offset in paragraph 0099-0100, as: “generating a chroma offset intermediate value (e.g., z(x, y)), as shown in equations (11) and (12)… The chroma offset intermediate value, z(x, y), may then be scaled to a normal range chroma offset intermediate value (e.g., o(x, y)) using the quantization step size value and a comparison of z(x, y) with the quantization parameters”; in which, a normal range chroma offset intermediate value is a second offset;
	HSIANG discloses that deriving a second offset used for the chroma sample clipped to a given range in paragraph 0025, as: “an intermediate QP index (qPi) is determined from a luma QP (Qpy) and a chroma QP offset parameter (chromaQPOffset) by clipping a sum of the luma QP and the chroma QP offset parameter to a specified range… a value of the chroma QP (Qpc) is determined through a table look-up operation according to qPi. The specified range is set between −QpBdOffset to 57. This chroma QP derivation process is also described by Equation (1) and Equation (2), and the function Fqpc (qPi) in Equation (2) for 4:2:0 color format is specified in Table 1”. 
Therefore, the combination of LI, KARCZEWICZ et al. and HSIANG teaches the limitations of “wherein the first offset is derived based on values of luma samples in a filter support region and filter coefficients, wherein the filter support region used for the cross- component filtering tool is a diamond shaped luma region” and “deriving a second offset used in the cross-component filtering tool for the chroma sample clipped to a given range.”  in amended independent claim 1. 
2) The applicant believed that independent claim 9, 13, 17 are allowable due to the similar reason as for independent claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of LI, KARCZEWICZ et al. and HSIANG teaches the limitations of “wherein the first offset is derived based on values of luma samples in a filter support region and filter coefficients, wherein the filter support region used for the cross- component filtering tool is a diamond shaped luma region” and “deriving a second offset used in the cross-component filtering tool for the chroma sample clipped to a given range.”  in amended independent claims.

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of LI, KARCZEWICZ et al. and HSIANG teaches the limitations of “wherein the first offset is derived based on values of luma samples in a filter support region and filter coefficients, wherein the filter support region used for the cross- component filtering tool is a diamond shaped luma region” and “deriving a second offset used in the cross-component filtering tool for the chroma sample clipped to a given range.”  in amended independent claims.


Claim Rejections - 35 USC §103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4-5, 7-9, 11-13, 15-17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over  LI  et al. (US 20140369426)  and in view of KARCZEWICZ et al. (TW 201743619 A) and further in view of HSIANG (US 20200404275).   

	Regarding claim 1, LI teaches a method of processing video data (fig. 2A), comprising: 
	deriving, for a conversion between a video region of a video (fig. 4A, 410A) and a bitstream of the video (fig. 2A, video data), a first offset used in a cross-component filtering tool for a chroma sample of the video region based on luma samples of the video region (paragraph 0093, … adding an offset to the upsampled chroma values. The offset may be based on the result of filtering the surrounding luma pixels (e.g., 3.times.4 luma pixels) through the high-pass filter; the filtering is a cross-component filtering tool ); 
	deriving a second offset used in the filtering tool for the chroma sample based on the first offset (paragraph 0099-0100, … generating a chroma offset intermediate value (e.g., z(x, y)), as shown in equations (11) and (12)… The chroma offset intermediate value, z(x, y), may then be scaled to a normal range chroma offset intermediate value (e.g., o(x, y)) using the quantization step size value and a comparison of z(x, y) with the quantization parameters; in which, a normal range chroma offset intermediate value is a second offset); 
	and performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset (paragraph 0100, equation (13) and (14), in which, it performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset).
It is noticed that LI does not disclose explicitly that the filter support region used for the cross- component filtering tool is a diamond shaped luma region. 
KARCZEWICZ discloses that the filter support region used for the cross- component filtering tool is a diamond shaped luma region in page 16, as: “15 ALF parameter sets can be signaled for the luma component of the image… In the example of Figure 2, the left portion is a 5 x 5 diamond, the middle portion is a 7 x 7 diamond, and the right portion is a truncated 9 x 9 diamond… Represents the filter coefficients ando Indicates the filter offset… It is applied to the luma component…”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the filter support region used for the cross- component filtering tool is a diamond shaped luma region as a modification to the method for the benefit of that signal other filtering methods used to transmit side information of the filter efficiently (page 4).
It is noticed that LI does not disclose explicitly that deriving a second offset used for the chroma sample clipped to a given range 
HSIANG discloses that deriving a second offset used for the chroma sample clipped to a given range in paragraph 0025, as: “an intermediate QP index (qPi) is determined from a luma QP (Qpy) and a chroma QP offset parameter (chromaQPOffset) by clipping a sum of the luma QP and the chroma QP offset parameter to a specified range… a value of the chroma QP (Qpc) is determined through a table look-up operation according to qPi. The specified range is set between −QpBdOffset to 57. This chroma QP derivation process is also described by Equation (1) and Equation (2), and the function Fqpc (qPi) in Equation (2) for 4:2:0 color format is specified in Table 1”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that deriving a second offset used for the chroma sample clipped to a given range as a modification to the method for the benefit of the range is limited (paragraph 0025).


	Regarding claim 9, LI teaches an apparatus for processing video data (fig. 2A), comprising: 
	a processor (fig. 2A, component 40) and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to (paragraph 0069, … Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry… software, hardware, firmware or any combinations thereof. When the techniques are implemented partially in software, a device may store instructions for the software in a non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure)
	deriving, for a conversion between a video region of a video (fig. 4A, 410A) and a bitstream of the video (fig. 2A, video data), a first offset used in a cross-component filtering tool for a chroma sample of the video region based on luma samples of the video region (paragraph 0093, … adding an offset to the upsampled chroma values. The offset may be based on the result of filtering the surrounding luma pixels (e.g., 3.times.4 luma pixels) through the high-pass filter; the filtering is a cross-component filtering tool ); 
	deriving a second offset used in the filtering tool for the chroma sample based on the first offset (paragraph 0099-0100, … generating a chroma offset intermediate value (e.g., z(x, y)), as shown in equations (11) and (12)… The chroma offset intermediate value, z(x, y), may then be scaled to a normal range chroma offset intermediate value (e.g., o(x, y)) using the quantization step size value and a comparison of z(x, y) with the quantization parameters; in which, a normal range chroma offset intermediate value is a second offset); 
	and performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset (paragraph 0100, equation (13) and (14), in which, it performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset).
It is noticed that LI does not disclose explicitly that the filter support region used for the cross- component filtering tool is a diamond shaped luma region. 
KARCZEWICZ discloses that the filter support region used for the cross- component filtering tool is a diamond shaped luma region in page 16, as: “15 ALF parameter sets can be signaled for the luma component of the image… In the example of Figure 2, the left portion is a 5 x 5 diamond, the middle portion is a 7 x 7 diamond, and the right portion is a truncated 9 x 9 diamond… Represents the filter coefficients ando Indicates the filter offset… It is applied to the luma component…”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the filter support region used for the cross- component filtering tool is a diamond shaped luma region as a modification to the apparatus for the benefit of that signal other filtering methods used to transmit side information of the filter efficiently (page 4).
It is noticed that LI does not disclose explicitly that deriving a second offset used for the chroma sample clipped to a given range 
HSIANG discloses that deriving a second offset used for the chroma sample clipped to a given range in paragraph 0025, as: “an intermediate QP index (qPi) is determined from a luma QP (Qpy) and a chroma QP offset parameter (chromaQPOffset) by clipping a sum of the luma QP and the chroma QP offset parameter to a specified range… a value of the chroma QP (Qpc) is determined through a table look-up operation according to qPi. The specified range is set between −QpBdOffset to 57. This chroma QP derivation process is also described by Equation (1) and Equation (2), and the function Fqpc (qPi) in Equation (2) for 4:2:0 color format is specified in Table 1”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that deriving a second offset used for the chroma sample clipped to a given range as a modification to the apparatus for the benefit of the range is limited (paragraph 0025).

	Regarding claim 13, LI teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to (paragraph 0069, … Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry… software, hardware, firmware or any combinations thereof. When the techniques are implemented partially in software, a device may store instructions for the software in a non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure)
	deriving, for a conversion between a video region of a video (fig. 4A, 410A) and a bitstream of the video (fig. 2A, video data), a first offset used in a cross-component filtering tool for a chroma sample of the video region based on luma samples of the video region (paragraph 0093, … adding an offset to the upsampled chroma values. The offset may be based on the result of filtering the surrounding luma pixels (e.g., 3.times.4 luma pixels) through the high-pass filter; the filtering is a cross-component filtering tool ); 
	deriving a second offset used in the filtering tool for the chroma sample based on the first offset (paragraph 0099-0100, … generating a chroma offset intermediate value (e.g., z(x, y)), as shown in equations (11) and (12)… The chroma offset intermediate value, z(x, y), may then be scaled to a normal range chroma offset intermediate value (e.g., o(x, y)) using the quantization step size value and a comparison of z(x, y) with the quantization parameters; in which, a normal range chroma offset intermediate value is a second offset); 
	and performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset (paragraph 0100, equation (13) and (14), in which, it performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset).
It is noticed that LI does not disclose explicitly that the filter support region used for the cross- component filtering tool is a diamond shaped luma region. 
KARCZEWICZ discloses that the filter support region used for the cross- component filtering tool is a diamond shaped luma region in page 16, as: “15 ALF parameter sets can be signaled for the luma component of the image… In the example of Figure 2, the left portion is a 5 x 5 diamond, the middle portion is a 7 x 7 diamond, and the right portion is a truncated 9 x 9 diamond… Represents the filter coefficients ando Indicates the filter offset… It is applied to the luma component…”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the filter support region used for the cross- component filtering tool is a diamond shaped luma region as a modification to non-transitory computer-readable recording medium for the benefit of that signal other filtering methods used to transmit side information of the filter efficiently (page 4).
It is noticed that LI does not disclose explicitly that deriving a second offset used for the chroma sample clipped to a given range 
HSIANG discloses that deriving a second offset used for the chroma sample clipped to a given range in paragraph 0025, as: “an intermediate QP index (qPi) is determined from a luma QP (Qpy) and a chroma QP offset parameter (chromaQPOffset) by clipping a sum of the luma QP and the chroma QP offset parameter to a specified range… a value of the chroma QP (Qpc) is determined through a table look-up operation according to qPi. The specified range is set between −QpBdOffset to 57. This chroma QP derivation process is also described by Equation (1) and Equation (2), and the function Fqpc (qPi) in Equation (2) for 4:2:0 color format is specified in Table 1”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that deriving a second offset used for the chroma sample clipped to a given range as a modification to the non-transitory computer-readable recording medium for the benefit of the range is limited (paragraph 0025).

	Regarding claim 17, LI teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (paragraph 0069, … Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry… software, hardware, firmware or any combinations thereof. When the techniques are implemented partially in software, a device may store instructions for the software in a non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure) wherein the method comprises:
	deriving, for a conversion between a video region of a video (fig. 4A, 410A) and a bitstream of the video (fig. 2A, video data), a first offset used in a cross-component filtering tool for a chroma sample of the video region based on luma samples of the video region (paragraph 0093, … adding an offset to the upsampled chroma values. The offset may be based on the result of filtering the surrounding luma pixels (e.g., 3.times.4 luma pixels) through the high-pass filter; the filtering is a cross-component filtering tool ); 
	deriving a second offset used in the filtering tool for the chroma sample based on the first offset (paragraph 0099-0100, … generating a chroma offset intermediate value (e.g., z(x, y)), as shown in equations (11) and (12)… The chroma offset intermediate value, z(x, y), may then be scaled to a normal range chroma offset intermediate value (e.g., o(x, y)) using the quantization step size value and a comparison of z(x, y) with the quantization parameters; in which, a normal range chroma offset intermediate value is a second offset); 
	and performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset (paragraph 0100, equation (13) and (14), in which, it performing the conversion by applying the cross-component filtering tool to refine the chroma sample based on the second offset).
It is noticed that LI does not disclose explicitly that the filter support region used for the cross- component filtering tool is a diamond shaped luma region. 
KARCZEWICZ discloses that the filter support region used for the cross- component filtering tool is a diamond shaped luma region in page 16, as: “15 ALF parameter sets can be signaled for the luma component of the image… In the example of Figure 2, the left portion is a 5 x 5 diamond, the middle portion is a 7 x 7 diamond, and the right portion is a truncated 9 x 9 diamond… Represents the filter coefficients ando Indicates the filter offset… It is applied to the luma component…”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the filter support region used for the cross- component filtering tool is a diamond shaped luma region as a modification to the non-transitory computer-readable storage medium for the benefit of that signal other filtering methods used to transmit side information of the filter efficiently (page 4).
It is noticed that LI does not disclose explicitly that deriving a second offset used for the chroma sample clipped to a given range 
HSIANG discloses that deriving a second offset used for the chroma sample clipped to a given range in paragraph 0025, as: “an intermediate QP index (qPi) is determined from a luma QP (Qpy) and a chroma QP offset parameter (chromaQPOffset) by clipping a sum of the luma QP and the chroma QP offset parameter to a specified range… a value of the chroma QP (Qpc) is determined through a table look-up operation according to qPi. The specified range is set between −QpBdOffset to 57. This chroma QP derivation process is also described by Equation (1) and Equation (2), and the function Fqpc (qPi) in Equation (2) for 4:2:0 color format is specified in Table 1”.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that deriving a second offset used for the chroma sample clipped to a given range as a modification to the non-transitory computer-readable storage medium for the benefit of the range is limited (paragraph 0025).

Regarding claim 4,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 1 as discussed above. In addition, LI further discloses that the first offset is derived based on applying filtering coefficients on luma sample differences, and wherein each luma sample difference corresponds to a difference between a value of a luma sample in a filter support region and a value of a corresponding luma sample of the chroma sample (page 11, paragraph 0099, equation (11) and (12); in which, fcb is the filtering operation and Y(2x-I, 2y-j) shows the difference since when two values of two pixels is kno9wn, the difference between them is also known).

Regarding claim 5,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 4 as discussed above. In addition, LI further discloses that the corresponding luma sample is located at (x, y) for the video region that is in 4:4:4 format, and wherein (x, y) indicates a coordinate of the chroma sample (page 11, paragraph 0099, equation (11) and (12); paragraph 0163, the chroma and luma pixels may be arranged in any number of other color subsampling formats (e.g., 4:4:4, 4:2:2, etc.)).

Regarding claim 7,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 1 as discussed above. In addition, LI further discloses that the conversion includes encoding the video into the bitstream (as shown in fig. 2A and fig. 3A, encoded video bitstream).

Regarding claim 8,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 1 as discussed above. In addition, LI further discloses that the conversion includes decoding the video from the bitstream (fig. 3A).

Regarding claim 11,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 9 as discussed above. In addition, LI further discloses that the first offset is derived based on applying filtering coefficients on luma sample differences, and wherein each luma sample difference corresponds to a difference between a value of a luma sample in a filter support region and a value of a corresponding luma sample of the chroma sample (page 11, paragraph 0099, equation (11) and (12); in which, fcb is the filtering operation and Y(2x-I, 2y-j) shows the difference since when two values of two pixels is known, the difference between them is also known).

Regarding claim 12,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 9 as discussed above. In addition, LI further discloses that the corresponding luma sample is located at (x, y) for the video region that is in 4:4:4 format, and wherein (x, y) indicates a coordinate of the chroma sample;  or wherein the corresponding luma sample is located at (2x, 2y) for the video region that is in 4:2:0 format, and wherein (x, y) indicates a coordinate of the chroma sample (page 11, paragraph 0099, equation (11) and (12); paragraph 0163, the chroma and luma pixels may be arranged in any number of other color subsampling formats (e.g., 4:4:4, 4:2:2, etc.)).

Regarding claim 15,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 13 as discussed above. In addition, LI further discloses that the first offset is derived based on applying filtering coefficients on luma sample differences, and wherein each luma sample difference corresponds to a difference between a value of a luma sample in a filter support region and a value of a corresponding luma sample of the chroma sample (page 11, paragraph 0099, equation (11) and (12); in which, fcb is the filtering operation and Y(2x-I, 2y-j) shows the difference since when two values of two pixels is known, the difference between them is also known).

Regarding claim 16,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim13 as discussed above. In addition, LI further discloses that the corresponding luma sample is located at (x, y) for the video region that is in 4:4:4 format, and wherein (x, y) indicates a coordinate of the chroma sample;  or wherein the corresponding luma sample is located at (2x, 2y) for the video region that is in 4:2:0 format, and wherein (x, y) indicates a coordinate of the chroma sample (page 11, paragraph 0099, equation (11) and (12); paragraph 0163, the chroma and luma pixels may be arranged in any number of other color subsampling formats (e.g., 4:4:4, 4:2:2, etc.)).

Regarding claim 19,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 17 as discussed above. In addition, LI further discloses that the first offset is derived based on applying filtering coefficients on luma sample differences, and wherein each luma sample difference corresponds to a difference between a value of a luma sample in a filter support region and a value of a corresponding luma sample of the chroma sample (page 11, paragraph 0099, equation (11) and (12); in which, fcb is the filtering operation and Y(2x-I, 2y-j) shows the difference since when two values of two pixels is known, the difference between them is also known).

Regarding claim 20,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim17 as discussed above. In addition, LI further discloses that the corresponding luma sample is located at (x, y) for the video region that is in 4:4:4 format, and wherein (x, y) indicates a coordinate of the chroma sample;  or wherein the corresponding luma sample is located at (2x, 2y) for the video region that is in 4:2:0 format, and wherein (x, y) indicates a coordinate of the chroma sample (page 11, paragraph 0099, equation (11) and (12); paragraph 0163, the chroma and luma pixels may be arranged in any number of other color subsampling formats (e.g., 4:4:4, 4:2:2, etc.)).

9. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  LI  et al. (US 20140369426)  and in view of KARCZEWICZ et al. (TW 201743619 A) and further in view of HSIANG (US 20200404275) and further in view of  Rodriguez (US 20040008790).

Regarding claim 6,  the combination of LI, KARCZEWICZ and HSIANG teaches the limitations of claim 4 as discussed above. In addition, LI further discloses that the corresponding luma sample is located at (2x, 2y) for the video region that is in 4:2:2 format, and wherein (x, y) indicates a coordinate of the chroma sample (page 11, paragraph 0099, equation (11) and (12); paragraph 0163, the chroma and luma pixels may be arranged in any number of other color subsampling formats (e.g., 4:4:4, 4:2:2, etc.)).
It is noticed that LI does not disclose explicitly of 4:2:0 format.
Rodriguez discloses of 4:2:0 format (paragraph 0104, The first compressed video stream comprises of compressed pictures in a first 4:2:0 color format that signifies a first chroma offset relative to the luma samples according to the specified chroma offset by a first set of syntax and semantics rules in the first video compression method).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that 4:2:0 format as a modification to the method for the benefit of that signifies a first chroma offset relative to the luma samples according to the specified chroma offset (paragraph 0104).

10.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423